Citation Nr: 0024624	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  95- 08 585A	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUES

Entitlement to service connection for pes planus, residuals 
of a fracture of the right 5th finger, bilateral hearing 
loss, a disability of the thoracic spine and right shoulder, 
sinusitis, a scar of the left knee, and a fibroid tumor.




ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran served on active duty from July 1974 to February 
1977.  This appeal comes to the Board of Veterans' Appeals 
(Board) from an October 1997 decision by the RO that denied 
service connection for pes planus, residuals of a fracture of 
the right 5th finger, bilateral hearing loss, a disability of 
the thoracic spine and right shoulder, sinusitis, a scar of 
the left knee, and a "thyroid" tumor.  The veteran later 
changed the claim of service connection for a "thyroid" tumor 
to a claim of service connection for a "fibroid" tumor.  The 
RO denied service connection for a "fibroid" tumor in 
December in December 1997.


FINDINGS OF FACT

1.  The veteran has not presented competent evidence of a 
plausible claim of service connection for pes planus.

2.  The veteran has not presented competent evidence of a 
plausible claim of service connection for residuals of a 
fracture of the right 5th finger.

3.  The veteran has not presented competent evidence of a 
plausible claim of service connection for bilateral hearing 
loss.

4.  The veteran has not presented competent evidence of a 
plausible claim of service connection for a disability of the 
thoracic spine and right shoulder.

5.  The veteran has not presented competent evidence of a 
plausible claim of service connection for sinusitis.

6.  The veteran has not presented competent evidence of a 
plausible claim of service connection for a scar of the left 
knee.

7.  The veteran has not presented competent evidence of a 
plausible claim of service connection for a fibroid tumor.


CONCLUSIONS OF LAW

1.  The claim of service connection for pes planus is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of service connection for residuals of a 
fracture of the right 5th finger is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim of service connection for a disability of the 
thoracic spine and right shoulder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim of service connection for sinusitis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The claim of service connection for a scar of the left 
knee is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

7.  The claim of service connection for a fibroid tumor is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Army from July 1974 
to February 1977; she had additional later service in the 
Army Reserve.

The service medical records for her 1974-1977 active duty 
show she sustained an injury to the right 5th finger in July 
1976.  X-rays showed a comminuted fracture of the terminal 
tuft of the finger.  The active duty service medical records 
are otherwise negative for any pertinent abnormalities.  

On medical history forms in August and September 1983, for 
enlistment in the Army Reserve, the veteran denied any 
pertinent history.  On a September 1983 examination for 
enlistment in the Army Reserve, it was noted that she has 
asymptomatic flat feet.  All other systems were clinically 
evaluated as normal.  Audiometric testing showed decibel 
thresholds in both ears were within normal limits although 
thresholds in the right ear were slightly elevated at high 
frequencies.  On an October 1986 medical history form for the 
Army Reserve, the veteran checked boxes to indicate a history 
of sinusitis and hearing loss.  Objective clinical evaluation 
of all systems was normal.

A January 1989 Statement of Medical Examination and Duty 
Status, for the Army Reserve, notes that the veteran was seen 
at Roanoke Memorial Hospital on January 14, 1989 at 7:30 PM 
after she was in a motor vehicle accident (she was treated 
and released after outpatient treatment in the emergency 
room).  It was noted that she had complaints of neck pain, 
jaw pain, and mid-back pain.  The statement notes that she 
had been on inactive duty training on January 14, 1989 and 
that the training terminated at 4:30 PM.  Service medical 
records from February 1989 note complaints of neck and back 
pain following the auto accident, and the veteran was 
referred for physical therapy.

A routine periodic Army Reserve medical examination in 
September 1990 noted that the veteran's right eardrum was 
heavily scarred.  She had small scars on the left knee area.  
Audiometric testing showed decibel thresholds in both ears 
were essentially within normal limits although there were 
some slightly elevated thresholds in the right ear.  Clinical 
evaluation of the feet, upper and lower extremites, spine and 
other musculoskeletal system, sinuses, and chest (including 
breasts) was normal, as was female pelvic examination.  On an 
accompanying medical history form, the veteran gave a history 
of sinusitis and explained that she had not received medical 
evaluation or treatment for the problem; she said she used 
over-the-counter medication for the condition which would 
resolve in 10 to 15 minutes.  She gave a history of broken 
bones and explained that she fractured her wrist in 1989.  On 
the medical history form, she denied any other pertinent 
history. 

VA medical records show that she was seen in March and May 
1995 for masses of the right breast.  It was noted that they 
were to be excised.  In June 1995 she was seen for follow up 
after having undergone a biopsy of nodules of the right 
breast that showed chronic mastitis and fibroadenoma.  

On a May 1996 medical history form for the Army Reserve, the 
veteran reported that she did not have ear trouble or hearing 
loss, a painful or trick shoulder or elbow, a painful or 
trick knee, foot trouble, recurrent back pain, or other bone 
or joint deformity.  She reported a history of chronic 
sinusitis and that she had a cyst removed from her right 
breast in 1994.  Clinical evaluation of spine, sinuses, feet, 
and upper and lower extremities was normal.  Audiometric 
testing was essentially within normal limits except for some 
elevated thresholds at high frequencies in the right ear.  

Records from an Army medical facility show that the veteran 
was seen in November 1996 for follow-up after she sustained a 
fracture of right 5th metatarsal in an October 1996 
volleyball injury.  Subsequent records, dated into 1997, note 
treatment for the problem.  [The RO has granted service 
connection for residuals of the right 5th metatarsal 
fracture.]

On a June 1997 VA examination, the veteran reported that she 
injured her right shoulder in a 1989 motor vehicle accident.  
She said she had right shoulder pain radiating down her arm, 
and had pain with movement, flexion, extension and rotation.  
She said she was diagnosed with bicipital tendonitis in May 
1997 and was treated with injections without improvement.  
She reported that she had fractured her right 5th metatarsal 
playing volleyball and complained of painful flat feet.  She 
said she treated herself with over-the-counter medications 
for sinusitis.  The veteran said she lacerated her left knee 
in a foxhole and still had a scar.  She reported pain in the 
thoracic spine from the 1989 motor vehicle accident.  She 
said she fractured her right 5th finger year ago and felt 
that it was not straight.  It was noted that the veteran had 
documented fibroid tumors, that a scan in March 1997 showed a 
mass of the uterus which was consistent with a probable 
uterine lipmyoma, and that a hysterectomy was being 
considered.  On objective examination, the right 5th finger 
had no significant deviation and there was no deformity or 
loss of function.  There was a 2-inch, non-tender, non-
disfiguring scar on the left anterior knee.  Examination of 
the left knee was normal with full range of motion.  
Examination of the feet showed no evidence of pes planus.  
There was full range of motion of the right shoulder with 
complaints of tenderness.  The thoracic spine was non-tender 
without evidence of muscle spasm.  X-rays of right hand, both 
feet, sinuses, left knee, thoracic spine, and right shoulder 
were all normal.  The diagnoses included fracture of the 
right 5th finger by history with a negative X-ray, no 
evidence of pes planus, history of sinusitis, a uterus tumor 
with a scan showing a likely uterine lipomyoma, contusion of 
the left knee with residual scar, normal thoracic spine by 
examination and X-ray, and history of bicipital tendonitis of 
the right shoulder.  

A VA audiometric testing in late June 1997 revealed that pure 
tone decibel thresholds at 500, 1,000, 2,000, 3,000 and 4,000 
hertz were 15, 15, 15, 25, and 20 respectively, in the right 
ear; and 10, 20, 20, 15, and 25 in the left ear.  Her speech 
recognition scores were 96 percent and 100 percent in the 
right and left ears, respectively.  It was noted that that 
there was mild hearing loss in the right ear from 6000 to 
8000 hertz and otherwise she had normal hearing.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The 
term "active service" includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. §§ 101(24).

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  Thus, the threshold question to be answered is 
whether the veteran has presented a well-grounded claim; that 
is, a claim which is plausible.  If she has not presented a 
well-grounded claim, her appeal must fail, and there is no VA 
duty to assist her in development of her claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

A.  Pes planus

The veteran's service medical records for her 1974-1977 
active duty show no findings relative to pes planus, and this 
condition was noted only on a 1983 examination for enlistment 
in the Army Reserve when the condition was reported to be 
asymptomatic.  Later medical records do not refer to such 
condition, and the 1997 VA examination specifically found 
that she did not have any evidence of pes planus.  Without a 
current medical diagnosis of pes planus, the claim for 
service connection for pes planus is not well grounded.  
Caluza, supra; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Even if pes planus were currently diagnosed, the claim would 
still not be well grounded because there is no medical 
evidence to link the condition to service.  

Since the veteran has not met her initial burden of 
presenting evidence of a well-grounded claim for service 
connection for pes planus, her claim must be denied.  38 
U.S.C.A. § 5107(a).

B.  Residuals of a fracture of the right 5th finger

The veteran's service medical records show she sustained a 
fracture of the terminal tuft of the right 5th finger during 
active duty in 1976.  There have been no further findings of 
any residuals from that injury, and the 1997 VA examination 
noted there were no such residuals by clinical examination or 
X-ray.  Without a current medical diagnosis of any residuals 
of the fracture of the right 5th finger, the claim for 
service connection for such is not well grounded.  Caluza, 
supra; Rabideau supra.

Since the veteran has not met her initial burden of 
presenting evidence of a well-grounded claim for service 
connection for residuals of the fracture of the right 5th 
finger, her claim must be denied.  38 U.S.C.A. § 5107(a).



C.  Hearing loss 

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran had some elevated decibel thresolds at her 
initial entrance into active duty and on some examinations 
for the Army Reserve.  However, the latest medical evidence, 
a 1997 VA audiometric examination, shows she does not 
currently have a hearing loss disability under the standards 
of 38 C.F.R. § 3.385.  Without competent medical evidence of 
a current hearing loss disability, the claim for service 
connection for hearing loss is implausible and must be denied 
as not well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra; 
Rabideau supra.

D.  A disability of the thoracic spine and right shoulder

There is no suggestion of any back or right shoulder problem 
during the veteran's 1974-1977 active duty, and she 
apparently is basing this claim on injuries sustained in a 
motor vehicle accident in 1989 after performing a day of 
inactive duty training.  There is evidence that she had 
complaints of back pain shortly after that accident, but a 
number of subsequent physical examinations for the Army 
Reserve failed to show any disability of the thoracic spine 
or right shoulder, and a 1997 VA examination likewise failed 
to demonstrate any current pathology.  However, even if the 
veteran currently has the condition, the claim for service 
connection is not well grounded because there is no medical 
evidence linking it to service.  Thus the claim for service 
connection must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a); Caluza, supra.




E.  Sinusitis

There is no evidence of sinusitis during the veteran's 1974-
1977 active duty.  On some examinations, beginning with an 
Army Reserve examination in 1986, the veteran gave her lay 
history of having sinusitis.  However, there is no evidence 
that sinusitis has ever been objectively found and diagnosed 
by a medical professional.  The 1997 VA examination noted 
normal sinus findings.  Diagnoses included a "history" of 
sinusitis, but such is not a diagnosis of a current 
disability.  See Sanchez-Benitez v. West, 13 Vet.App. 282.  
Even if the veteran currently had a medical diagnosis of 
sinusitis, the claim for service connection would be not well 
grounded because there is no medical evidence to link the 
condition to service.  Caluza, supra.  For these reasons, the 
claim for service connection for sinusitis must be denied as 
not well grounded.  38 U.S.C.A. § 5107(a).

F.  Scar of the left knee

There is no evidence of a left knee injury during the 
veteran's 1974-1977 active duty or during specific periods of 
active duty for training or inactive duty training in the 
Army Reserve.  Healed scars of the left knee were first noted 
on a 1990 routine periodic examination for the Army Reserve, 
and a left knee scar was noted at the 1997 VA examination.  
There is, however, no competent medical evidence to link the 
left knee scar to a period of service, and without such 
evidence the claim for service connection must be denied as 
not well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra. 

G.  Fibroid Tumor

It is unclear whether the claim for service connection for a 
fiboid tumor refers to a growth of the uterus or of the 
breast.  In any event, there is no evidence that a fibroid 
tumor of either area was present during the veteran's 1974-
1977 active duty or that it is related to specific period of 
Army Reserve training.  Masses of the right breast (said to 
be chronic mastitis and fibroadenoma) were shown in 1995, and 
a uterine lipomyoma was noted in 1997.  The claim for service 
connection for a fibroid tumor is not well grounded because 
there is no medical evidence linking the condition to 
service, and thus the claim must be denied.  38 U.S.C.A. 
§ 5107(a); Caluza, supra.


ORDER

Service connection for pes planus is denied.

Service connection for residuals of a fracture of the right 
5th finger is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a disability of the thoracic spine and 
right shoulder is denied.

Service connection for sinusitis is denied.

Service connection for a scar of the left knee is denied.

Service connection for a fibroid tumor is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

